IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-78,577-02




EX PARTE KENDRICK LEVELL TYLER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 44486 IN THE 400th DISTRICT COURTFROM FORT BEND COUNTY 




            Per curiam. Alcala, J., not participating.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated robbery and sentenced to imprisonment for twenty-five years on each count. 
            On February 21, 2013, an order designating issues was signed by the trial court.  The habeas
record has been forwarded to this Court prematurely.  We remand this application to the 400th
District Court of Fort Bend County to allow the trial judge to complete an evidentiary investigation
and enter findings of fact and conclusions of law.
            This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court. 
 
Filed: May 22, 2013
Do not publish